Mollison, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the merchandise the subject of the instant appeal for reappraisement consists of Civet exported from France.
That on or about the date of exportation the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal market of France, in the usual wholesale quantities for home consumption and in the ordinary course of trade, including the cost of packing, was the net appraised value less 25%.
That on or about the date of exportation the export value, as defined in Sec. 402 (d) of the Tariff Act of 1930, of such or similar merchandise was no higher.
That the instant'appeal for reappraisement be submitted on this stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to he the proper basis for the determination of the value of the merchandise here involved, and that such value was the net appraised value, less 25 per centum.
Judgment will be entered accordingly.